Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 1 of 16




                Exhibit 6
            Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 2 of 16

                                                                                                   USOO6771413B2

(12) United States Patent                                                          (10) Patent No.:              US 6,771,413 B2
       Cornwell, Jr. et al.                                                        (45) Date of Patent:                   *Aug. 3, 2004

(54) OPTICAL TRANSMISSION SYSTEMS                                             (58) Field of Search ........................... 359/337.1, 337.2,
        INCLUDING OPTICAL AMPLIFIERS,                                                                                                 359/334
        APPARATUSES AND METHODS
                                                                              (56)                   References Cited
(75) Inventors: Donald M. Cornwell, Jr., Silver
                      Spring, MD (US); John J. Veselka, Jr.,                                  U.S. PATENT DOCUMENTS
                      Clarksville, MD (US); Stephen G.                               4,315,666 A    2/1982 Hicks, Jr.
                      Grubb, Columbia, MD (US); Thomas                                         Li     inued
                       D. Stephens, Columbia, MD (US);                                        (List continued on next page.)
                      Ruxiang Jin, Ellicott City, MD (US);                                FOREIGN PATENT DOCUMENTS
                      Alistair J Price, Columbia, MD (US);
                      Michael C. Antone, Ellicott City, MD                    EP              O 734 105 A2       9/1996
                      (US)                                                    EP                O853396 A2       7/1998
                                                                              JP              O72O2306 A         8/1995
(73) Assignee: Corvis Corporation, Columbia, MD                               WO          WO 98/42088            9/1998
                      (US)                                                                      OTHER PUBLICATIONS
(*) Notice:           Subject to any disclaimer, the term of this             Park, S.Y., et al., Feasibility Demonstration of 10 Gbit/s
                      patent is extended or adjusted under 35                 Channel WDM Network Using Dynamic Gain-Controlled
                      U.S.C. 154(b) by 0 days.                                EDFAs, Electronics Letters, 5' Mar. 1998, vol. 34, No. 5.,
                                                                              Online No. 1998O346.
                                                                              Dung, J.C., et al., Gain Flattening of Erbium Doped Fibre
                      This patent is Subject to a terminal dis-               Amplifier Using Fibre Bragg Gratings, Electronics Letters,
                claimer.                                                      19' Mar. 1998, vol. 34, No. 6., Online No. 19980446.
(21) Appl. No.: 10/046,962                                                                  (List continued on next page.)
(22) Filed:           Jan. 14, 2002                                           Primary Examiner Mark Hellner
(65)                  Prior Publication Data                                  (57)                     ABSTRACT
        US 2002/0063949 A1 May 30, 2002                                       Optical Systems of the present invention include amplifiers
                                                                              configured to achieve maximum signal channel in a Span
                 Related U.S. Application Data                                downstream of the transmitter and amplifier Site and to
                                                                              decrease the interaction between the wavelengths at high
(63) Continuation of application No. 09/540,708, filed on Mar.                Signal channel powers. In addition, the System can include
     31, 2000, now Pat. No. 6356383.                                          various types of optical fiber positioned in the network to
(60) positional application No. 60/127,665, filed on Apr. 2,                  provide for increased signal channel powers and higher gain
                                                                              efficiencies in the System.
(51) Int. Cl." .................................................. H01S 3/00
(52) U.S. Cl. ..................................... 359/337.1; 359/334                       15 Claims, 6 Drawing Sheets
         Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 3 of 16


                                                         US 6,771,413 B2
                                                                   Page 2


                 U.S. PATENT DOCUMENTS                                  Jacobovitz-Veselka, G.R., et al., Single-Stage Booster
     4,342.499 A      8/1982 Hicks, Jr.                                 Amplifier With Two 980 nm Pumps Stabilized by Fiber
     4,401,364 A      8/1983 Mochizuki                                  Gratings, Optical Amplifiers and their Application, Jun.
     4,616,898 A     10/1986 Hicks, Jr.                                 15–17, 1995, 1995 OSA Technical Digest Series, V18, pp.
     4,699.452   A   10/1987   Mollenauer et al.                        FC4-1-4/162-165.
     4,728,170   A    3/1988   Robertson
     4.881,790   A   11/1989   Mollenauer                               Hansen, P.B., et al., LOSS Compensation in Dispersion
     5,039,199   A    8/1991   Mollenauer et al.                        Compensating Fiber Modules by Raman Amplification,
     5,050949    A    9/1991   DiGiovanni                               OFC'98 Technical Digest pp. 20-1.
     5,083,874   A    1/1992   Aida et al.
     5,095,519 A      3/1992 Dorsey                                     Rottwitt, K., et al., Detailed Analysis of Raman Amplifiers
     5, 191586 A      3/1993 Huber                                      for Long-Haul Transmission, OFC'98 Technical Digest pp.
     5,191,628 A      3/1993 Byron                                      30-1.
     5,228,105   A    7/1993   Glista
     5,283,686   A    2/1994   Huber
     5,406,411   A    4/1995   Button et al.                            Chernikov, S.V., et al., 10 Gbit/s Error-Free Transmission of
     5,500,756   A    3/1996   Tsushima et al.                          2-ps Pulses Over a 45-km Span Using Distributed Raman
     5.530,583   A    6/1996   Uno et al.                               Amplification at 1300 nm, OFC'98 Technical Digest p. 31.
     5,541,766   A    7/1996   Mizrahi et al.
     5,557.442   A    9/1996   Huber                                    Kawai, S., et al., Ultrawide 75 nm 3-dB Gain-Band Optical
     5,579,143   A   11/1996   Huber                                    Amplifier Utilizing Erbium-Doped Fluoride Fiber and
     5,633,974   A    5/1997   Chia                                     Raman Fiber, OFC'98 Technical Digest pp. 32-3.
     5,636,301   A    6/1997   O'Sullivan et al.
     5,651,085   A    7/1997   Chia                                     Dianov, E.M., et al., Highly Efficient 1.3 um Raman Ampli
     5,675.432   A   10/1997   Kosaka                                   fier, OFC'98 Technical Digest pp. 33–4.
     5,694,512   A   12/1997   Gonthier et al.
     5,696.615   A   12/1997   Alexander                                Rottwitt, K., et al., A 92 nm Bandwidth Raman Amplifier,
     5,717,510   A    2/1998   Ishikawa et al.
     5,764,406   A    6/1998   Newhouse et al.                          OFC 98, Post-Deadline Paper PD6–1–4.
     5,812,710 A      9/1998 Sugaya                                     Srivastava, A. K., et al., 1 Tb/s Transmission of 100 WDM
     5,815,299 A      9/1998 Bayart et al.
     5,861981    A    1/1999   Jabr                                     10 Gb/s Channels Over 400 km Of TrueWave Fiber,
     5,880,866   A    3/1999   Stolen                                   OFC 98, Post-Deadline Paper PD10-1-4.
     5,883,736   A    3/1999   Oshima et al.
     5,900,969   A    5/1999   Srivastava et al.                        Masuda, H., et al., Ultra-Wideband Hybrid Amplifier Com
     5,903,371   A    5/1999   Arecco et al.                            prising Distributed Raman Amplifier and Erbium-Doped
     5,912,750
     5,920,423
                 A
                 A
                      6/1999
                      7/1999
                               Takeda ....................... 359/124
                               Grubb et al.
                                                                        Fiber Amplifier, Electronics Letters, 25" Jun. 1998, vol. 34,
     5,963,361 A     10/1999 Taylor et al.                              No. 13, Online No. 1998.0935.
     5.999,548 A     12/1999 Mori et al.                                Takano, K., et al., An Optical Pre-Amplifier with Automatic
     6,031,646 A      2/2000 Sniadower
     6,055,092 A      4/2000 Sugaya et al.                              Gain Control Function, Proceedings of the 1995 IEICE
     6,057.959 A      5/2000 Taylor et al.                              General Conference, Mar. 27-30, 1995, Fukuoka, Fukuoka
     6,081,366 A      6/2000 Kidorf et al.                              Institute of Technology b-1067, p. 513.
     6,122.298 A      9/2000 Kerfoot, III et al.
     6,163,636 A     12/2000 Stentz et al.                              Zou et al., Compensation of Raman Scattering and EDFA's
     6,181,464 B1     1/2001 Kidorf et al.                              Nonuniform Gain in Ultra-Long-Distance WDM Links,
     6,356,383 B1 * 3/2002 Conwell, Jr. et al. ....... 359/334          IEEE Photonics Technology Letters, vol. 8, No. 1, Jan. 1996,
     6,362.916 B2 * 3/2002 Wu et al. ................ 359/337.1         pp. 139-141.
                  OTHER PUBLICATIONS                                    Stentz, A., et al., OSA Trends in Optics and Photonics, vol.
                                                                        5, Optical Amplifiers and Their Applications. From the
Yu, A., et al., Analysis of Optical Gain and Noise Spectral             Topical Meeting, pp. 350-368, Published: Washington, DC,
Properties of Erbium-Doped Fiber Amplifier Cascade, Opti                USA, 1996.
cal Amplifiers and their Application, Aug. 3-5, 1994, 1994              Wen, Senfar, et al., IEEE Phontonics Technology Letters,
OSA Technical Digest Series, V14, pp. FB1-1-3/124-126.                  Feb. 1992, vol. 4, No. 2, New York, US, pp. 189-192, IEEE
Masuda, H., et al., Ultra-Wideband Optical Amplification                Log No. 9105789.
With a 3-dB Bandwidth of 67 nm Using a Partially Gain                   Aide, K., et al., Long-Span Repeaterless IM/DD Optical
Flattened Erbium-Doped Fiber Amplifier and Raman                        Transmission Experiment over 300 KM using Optical
Amplification, Optical Amplifiers and their Application,
Aug. 3-5, 1994, 1997 OSA Technical Digest Series, V20,                  Amplifies, ICC 91, vol. 3, pp. 1228-1232, 1991, Published:
pp. MC3–1-4/4.0–3.                                                      New York, NY, USA.
Sugaya, Y., et al., Novel Configuration for Low-Noise and               Grubb, S. G., Raman Amplifiers for Broadband Communi
Wide-Dynamic-Range Er-Doped Fiber Amplifiers for                        cations, OFC 98, OSATechnical Digest Series vol. 2, 1998,
WDM Systems, Optical Amplifiers and their Application,                  abstract.
Jun. 15–17, 1995, 1995 OSATechnical Digest Series, V18,
pp. FC3–1–4/158-161.                                                    * cited by examiner
      Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 4 of 16


U.S. Patent              Aug. 3, 2004   Sheet 1 of 6     US 6,771,413 B2




                 2                               r
                                                 sT
                                        o


                  s

                                        S


                   CO
                     w




  r
    Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 5 of 16


U.S. Patent        Aug. 3, 2004   Sheet 2 of 6         US 6,771,413 B2
    Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 6 of 16


U.S. Patent       Aug. 3, 2004    Sheet 3 of 6         US 6,771,413 B2




                                                           ?SOIuGeI)
Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 7 of 16
    Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 8 of 16


U.S. Patent       Aug. 3, 2004    Sheet 5 of 6            US 6,771,413 B2



                                                     S.




                                                      o




                           vem       vian

                           O

                     ules) ueue enee
                                     d
                                      O
                                                 s
    Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 9 of 16


U.S. Patent        Aug. 3, 2004   Sheet 6 of 6         US 6,771,413 B2




                 SCS
                O
           Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 10 of 16


                                                     US 6,771,413 B2
                              1                                                                      2
        OPTICAL TRANSMISSION SYSTEMS                                   essentially eliminating the need to electrically regenerate
        INCLUDING OPTICAL AMPLIFIERS,                                  Signal merely to overcome signal attenuation. While the
            APPARATUSES AND METHODS                                    development of optical amplifierS has greatly reduced the
                                                                       equipment costs associated with amplifiers in optical
           CROSS-REFERENCE TO RELATED                                  Systems, there remain Substantial operational costs. Real
                  APPLICATIONS                                         estate and building acquisition and maintenance costs asso
  This application is a continuation of U.S. patent applica            ciated with optical amplifiers can be a sizable portion of the
tion Ser. No. 09/540,708, now U.S. Pat. No. 6,356,383 filed            optical System operational costs, which Suggests maximiz
Mar. 31, 2000, which is a continuation in-part (“CIP) of               ing the distance between optical amplifiers in an optical
commonly assigned U.S. Provisional Application No.                     System. However, maximizing the distance between ampli
60/127,665 filed Apr. 2, 1999, both of which are incorpo               fiers can reduce the maximum distance that optical signals
rated herein by reference.                                             can be transmitted before having to be regenerated to
                                                                       overcome accumulated optical noise.
      STATEMENT REGARDING FEDERALLY
    SPONSORED RESEARCH OR DEVELOPMENT
                                                                          Additional cost Savings in the System can be achieved by
                                                                  15   increasing the transmission capacity of existing optical fiber
  Not Applicable                                                       compared to installing additional fiber in the System.
                                                                       Therefore, it is desirable to increase the information bit
           BACKGROUND OF THE INVENTION                                 transmission rate in the fiber and the number of wavelengths
   The present invention is directed generally to optical              used to carry information to increase the information car
transmission Systems. More particularly, the invention                 rying capacity of the fiber. However, increasing the bit rate
relates to amplifying optical Signals in optical transmission          of each channel generally requires the channel spacing to be
Systems and controlling nonlinear interactions between Sig             increased. Furthermore, increasing the bit rate and/or the
nal channels, as well as the amplifier Spacing in the optical          number of channels often requires that the transmission
Systems.                                                               distance to be decreased, which increases the System cost.
                                                                  25
   Optical communication Systems transmit information by                  The ability to increase the capacity of the System is
generating and Sending optical signals corresponding to the            limited by the optical Signal degradations that occur in the
information through optical transmission media. Informa                System. Optical Signal degradation occurs via numerous
tion transported by the optical Systems can include audio,             mechanisms during transmission in optical fiber. The pri
Video, data, or any other information format. The optical              mary mechanisms are chromatic dispersion and various
Systems can be used in long distance and local telephone,              nonlinear interactions, Such as four wave mixing. The deg
cable television, LAN, WAN, and MAN systems, as well as                radation caused by these mechanisms increases proportion
other communication Systems.                                           ally as either the bit transmission rate or the number of the
   Information can be transmitted optically using a broad              channels within a wavelength range is increased.
range of frequencies/wavelengths at high data rates and           35
                                                                          Generally, information carrying Signal wavelengths, or
relatively low cost, which are desirable attributes for high           Signal channels, are launched into the optical fiber at a
capacity, transmission Systems. Also, multiple optical wave            maximum signal channel power. The Signal channel power
lengths that are combined using wavelength division mul                decreases as it travels through the fiber until it reaches a
tiplexing (“WDM”) techniques into one optical signal that              minimum signal power, at which time it must be amplified
can be transmitted through one optical fiber, which further       40
                                                                       to prevent degradation of the Signal. Thus, for a given
increases the data carrying capacity of optical Systems. AS            channel Spacing, the maximum signal launch power, mini
Such, optical fiber transmission Systems have emerged as a             mum Signal power, and the attenuation of the fiber establish
cost-effective alternative to electrical Systems for providing         the maximum amplifier spacing in the System.
high capacity, communication Systems.                                     The maximum Signal launch power is limited to powers
   However, optical transmission Systems are not free from        45   below which nonlinear interactions do not cause unaccept
attenuation and various forms of degradation that limit the            able Signal degradation. The Spacing of the channels as well
performance of the Systems. For example, optical fiber is not          as other factors, Such as the Signal channel polarization,
a perfect transmitter of electromagnetic radiation in the              affect the maximum signal launch power. Safety concerns
optical Spectrum. Thus, the intensity of an optical signal will        may further limit the total power that can be launched into
attenuate as it travels through the fiber, due to Scattering      50   the fiber. The minimum Signal power is determined based on
from fiber material imperfections and other degradation                the minimum acceptable Signal to noise ratio required to
mechanisms. In addition, optical noise, from Signal                    reliably transmit information through the System.
attenuation, chromatic dispersion, nonlinear interactions,                The development of optical fiber technology has resulted
and other Sources, will accumulate and propagate in the fiber          in fiber having very low attenuation levels (0.25 dB/km)
along with the Signal further degrading the quality of the        55   compared to older fiber designs (>0.30 dB/km) in the
Signal. Furthermore, optical Systems generally are not oper            wavelength range around 1550 nm. The lower loss fiber
ated in the identical manner, which requires that interfaces           allows amplifiers to be separated by greater distances for
be provided to interconnect different optical Systems.                 Signal transmitted at a given power level and/or lower power
   It is therefore necessary to regenerate optical signals             Signals to be transmitted over greater amplifier spacings.
being transmitted through the optical System to overcome          60      The different optical fibers used in systems introduce
the three primary limitations on optical transport, namely: 1)         different amounts of chromatic dispersion as a function of
optical signal attenuation, 2) optical noise accumulation, and         optical wavelength. Chromatic dispersion in Standard Single
3) optical System interconnectivity. The regeneration of               mode, Silica-based, optical transmission fiber, Such as SMF
optical Signals can be performed either optically or electri           28, generally varies as a function of wavelength. Average
cally.                                                            65   dispersion values in Standard Silica-based fiber are approxi
   The development of optical amplifiers greatly reduced the           mately -17 pS/km/nm in the 1550 nm low loss optical
cost of optical systems, and WDM systems in particular, by             transmission window, whereas the wavelength at which Zero
         Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 11 of 16


                                                     US 6,771,413 B2
                           3                                                                          4
dispersion occurs (the “Zero dispersion wavelength') is                   In various embodiments, the optical System and amplifiers
typically around 1300 nm.                                              are configured to achieve maximum signal channel power in
   In optical transmission Systems employing Standard trans            a span downstream of the transmitter and amplifier Sites and
mission fiber, chromatic dispersion can Severely degrade the           to decrease the interaction between the wavelengths at high
optical Signal quality and thereby limit the maximum trans             Signal channel powers. In addition, the System can include
mission distance. Numerous methods have been developed                 various types of optical fiber positioned in the network to
to effectively counteract dispersion in the standard fiber. For        provide for increased signal channel powers and higher gain
example, dispersion compensating (“DC) fibers have been                efficiencies in the System.
developed that have high dispersion rates, on the order of                In various embodiments, fiber Bragg gratings and other
10 pm/km/nm, that are opposite in sign from transmission               devices are used to control the optical noise in the optical
fiber. The DC fibers can be inserted into the transmission             energy Supply by optical Sources, Such as Semiconductor
fiber at various locations to maintain the absolute dispersion         laser diodes, to provide for lower noise pump Sources. The
in the System to within a desired range.                               lower noise pump Sources can be used to Supply optical
   New transmission fibers have been designed to minimize              energy for amplification to various optical amplifiers, Such
                                                                  15   as Raman and erbium/rare earth doped fiber amplifiers and
the chromatic dispersion in the 1550 nm window. The new
fiber types, generally referred to as low dispersion (“LD')            to control the noise figure of the amplifier.
fiber, have much lower dispersion than standard fiber in the              In addition, the System can include composite gain flat
range +5 pm/km/nm for non-zero dispersion shifted (“NZ                 tening filters that are used to modify the gain profile pro
DS”) fiber, such as Truewave, LEAF, and LS, and even                   duced over a plurality of optical amplifiers. The composite
lower for zero dispersion shifted (“DS”) fibers. The LD                gain flattening filter provides flexibility in the operation of
fiberS facilitate the optical Signal transmission over Substan         the individual amplifiers, which can be dynamically con
tially longer distances before Substantial signal degradation          trolled to accommodate changes in the System and to the
occurs as a result of chromatic dispersion. In addition, DC            optimize the performance of the composite filter.
fiberS also have been developed to compensate for disper          25      Accordingly, the present invention addresses the afore
Sion in LD fibers.                                                     mentioned concerns by providing optical Systems
   However, a problem with LD fiber arises from the inter              apparatuses, and methods having increased performance and
relation of chromatic dispersion and nonlinear interactions.           reliability. These advantages and others will become appar
High rates of dispersion tend to decrease nonlinear interac            ent from the following detailed description.
tions between closely spaced wavelengths, because the
relative velocity of the channels, or “walk-off, decreases                   BRIEF DESCRIPTION OF THE DRAWINGS
the interaction time between the channels. In LD fiber there
is much less walk-off between adjacent closely spaced                     Embodiments of the present invention will now be
channels resulting in longer interaction time between                  described, by way of example only, with reference to the
                                                                       accompanying drawings for the purpose of illustrating
channels, which increases the nonlinear interaction and           35   present embodiments only and not for purposes of limiting
resulting degradation of the Signal channels.                          the same, wherein like members bear like reference numer
  Nonlinear interactions in LD fiber can be decreased in the           als and:
System by increasing the Spacing between adjacent channels               FIGS. 1-2 show optical communication systems of the
or decreasing the Signal channel power. However, increasing            present invention;
the channel spacing generally reduces the total number of         40
channels in the System. Likewise, decreasing the Signal                  FIGS. 3(a&b) show signal power versus distance curves
channel power generally requires a corresponding decrease              in the present invention;
in the amplifier Spacing and the transmission distance                    FIGS. 4-5 show optical amplifier embodiments of the
between electrical regeneration sites.                                 present invention; and,
   The limitations imposed by nonlinear interactions become       45      FIGS. 6-7 show Raman gain profiles.
increasing problematic for LD fibers at relatively low trans                      DESCRIPTION OF THE INVENTION
mission capacities and Short distances. The current methods
of reducing the nonlinear interactions in LD fiber greatly                FIG. 1 shows an embodiment of an optical system 10, in
decreases the optical System capacity and performance com              which an optical energy pump Source 12 is deployed
pared to equivalent Systems employing Standard fiber.             50   between two optical nodes 14. The optical system 10 can be
   The capacity limitation resulting from non-linear interac           controlled by a network management System 16 and pump
tions is not limited to LD fiber, but also plagues Standard            Sources 12 configured to operate in one or more Serially
fiber, transmission Systems. This limitation will require              connected point to point links (FIG. 1) or in multi
increased capital and operating expenditures to expand                 dimensional networks (FIG. 2). The network management
optical communication System capacity. Accordingly, there         55   System 16 can communicate with the various nodes and
is an extremely pressing need to overcome the fiber limita             elements in the optical Systems 10 via wide area, data
tions in current optical Systems to allow continued growth in          communication networks external to the System 10 and/or
communication Systems and communications based tech                    Supervisory optical channels within the system 10.
nology.                                                                   The optical nodes 14 can be interconnected optically via
        BRIEF SUMMARY OF THE INVENTION
                                                                  60   guided and unguided transmission media, which is typically
                                                                       optical fiber waveguide 18. Optical amplifiers 20 typically
  The present invention addresses the need for optical                 will be provided along optical links 15 of sufficient length
transmission Systems, apparatuses, and methods having                  where amplification will be required to overcome optical
increased flexibility and reliability. Optical systems of the          Signal attenuation or proximate other components to over
present invention include amplifiers and methods configured       65   come component losses in the System 10.
to provide increased control over optical signals being                  One or more transmitters 22 can be included in the nodes
transmitted in the Systems.                                            14 and configured to transmit information via the optical
         Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 12 of 16


                                                     US 6,771,413 B2
                             S                                                                        6
Signals in one or more information carrying Signal                      length filters in the optical combiners 32 and distributors 34.
wavelengths, or signal channels, W. Similarly, one or more              The filters can include various transmissive or reflective,
optical receiverS 24 can be provided in various nodes 14,               narrow or broadband filters, Such as Bragg gratings, Mach
each configured to receive one or more Signal channels W.               Zehnder, Fabry-Perot and dichroic filters, etc. Furthermore,
from the fiber 18.                                                      the combiners 32 and distributors 34 can include one or
   The optical processing nodes 14 may also include other               more Stages incorporating various multi-port device and
optical components, Such as one or more add/drop devices                filter combinations to multiplex, consolidate, demultiplex,
26 and optical and electrical Switches/routerS/cross-connects           multicast, and/or broadcast Signal channels w and pump
28 interconnecting the transmitters 22 and receivers 24. For            wavelengths      in the optical systems 10.
example, broadcast and/or wavelength reusable, add/drop                    In various embodiments, the optical systems 10 include
devices, and optical and electrical/digital croSS connect               transmitters 22 that are configured to launch the optical
Switches and routers can be configured via the network                  Signals below the nonlinear limits for the maximum signal
management System 22 in Various topologies, i.e., rings,                launch power. Likewise, optical amplifiers 20 are configured
mesh, etc. to provide a desired network connectivity.                   Such that the optical signals are not amplified to the maxi
                                                                   15   mum signal power at discrete amplifier Sites. Instead, the
   The transmitters 22 used in the system 10 will generally
include a narrow bandwidth laser optical Source that pro                optical signals are amplified during transmission in the fiber
vides an optical carrier. The transmitterS 22 also can include          18 Such that the maximum Signal channel power in the link
other coherent narrow or broadband Sources, Such as Sliced              15 is achieved downstream from nodes and amplifier sites
Spectrum Sources, as well as Suitable incoherent optical                using distributed amplification.
Sources, Such light emitting diodes and fiber lasers, as                  Amplification of the optical Signals to maximum power
appropriate. Information can be imparted to the optical                 during transmission generally is performed using Stimulated
carrier either by directly modulating the optical Source or by          Raman Scattering of optical energy co-propagating with the
externally modulating the optical carrier emitted by the                signal channels. The optical fiber 18 or other transmission
Source. Alternatively, the information can be imparted to an       25
                                                                        media generally will be a Silica-based waveguide or other
electrical carrier that can be upconverted using the optical            material compositions that produces Raman Scattering of
carrier onto an optical wavelength to produce the optical               optical energy in the material resulting in Raman amplifi
Signal. Similarly, the optical receiver 24 used in the present          cation of the signal channels W. However, various embodi
invention can include various detection techniques, Such                ments can include doped transmission fiber or fiber designed
coherent detection, optical filtering and direct detection, and         for use with other amplification techniques to provide for
combinations thereof. Employing tunable transmitters 22                 distributed amplification in the transmission fiber.
and receiverS 24 in the optical nodes 14 in a network, Such                By moving the location of the maximum channel power
as in FIG. 2, can provide additional versatility in the System          downstream of the transmitters 22 and the amplifiers 20, the
10.                                                                     physical distance between the optical amplifiers 20 actually
  The transmitterS 22 and receiverS 24 can be also con             35   can be increased, while the effective amplifier spacing is
nected to interfacial devices 30, Such as electrical and optical        decreased. FIGS. 3(a &b) depicts optical signal power varia
cross-connect Switches, IP routers, etc., to provide interface          tions during transmission through the fiber 18 as a function
flexibility within, and at the periphery of, the optical System         of distance. The curve in FIG.3(a) depicts the variations in
10. The interfacial devices 30 can be configured to receive,            the Signal channel powers that are amplified by
convert, and provide information in one or more various            40   co-propagating Raman amplification after being launched
protocols, encoding Schemes, and bit rates to the transmitters          into the fiber 18 and at discrete amplifier sites 1 and 2. The
22, and perform the converse function for the receivers 24.             distance designated as T in FIG. 3(a) shows the maximum
The interfacial devices 30 also can be used to provide                  amplifier Spacing achievable by maximizing the Signal
protection Switching in various nodes 14 depending upon the             launch power. This can be contrasted to the amplifier Spac
configuration.                                                     45   ing of the present invention as shown by the spacing
   Generally Speaking, N transmitters 22 can be used to                 between the launch point 0 and amplifier sites 1 and 2.
transmit M different signal wavelengths to J different receiv             FIG.3(b) is similar to FIG.3(a), except additional ampli
erS 24. In various embodiments, one or more of the trans                fication is provided via counter-pumped distributed ampli
mitters 22 and/or receiverS 24 can be wavelength tunable to             fication and/or concentrated amplification at the amplifier
provide wavelength allocation flexibility in the optical SyS       50   Site. As shown in FIG. 3(b), both co- and counter-pumping
tem 10. In addition, the system 10 can also be configured to            the fiber 18 can further increase the distance between the
carry uni- and bi-directional traffic.                                  launch point and the first amplifier and the amplifier before
   Optical combiners 32 can be used to combine the multiple             the next node 14.
Signal channels W into WDM optical Signals, as well as                    Curve 1 in FIG. 3(b) depicts the signal power assuming
multiple pump wavelengths, for transmission in the fiber           55   distributed Raman gain resulting from both co-pumping and
18. Likewise, optical distributors 34 can be provided to                counter-pumping the transmission fiber 18 using an ampli
distribute the optical signal to the receiverS 24i and optical          fier configuration similar to that shown in FIG. 4. The skilled
signal and pump wavelengths           to multiple paths. The            artisan will appreciate that each pump Source 12 shown in
optical combiners 32 and distributors 34 can include various            the drawings can be configured to include various numbers
multi-port devices, Such as wavelength Selective and non           60   of pumps and combinations of pump wavelengths.
Selective (“passive’), fiber and free space devices, as well as           Similarly, curve 2 in FIG. 3(b) shows the effect of
polarization Sensitive devices. The multi-port devices can              including a concentrated, or lumped, amplifier Stage 36 at
various devices, Such as circulators, passive, WDM, and                 each amplifier site, such as shown in FIG. 5, which includes
polarization couplers/splitters, dichroic devices, prisms, dif          two concentrated amplifiers 36 for exemplary purposes. The
fraction gratings, arrayed Waveguides, etc.                        65   optical amplifier 20 can include one or more Serial and/or
   The multi-port devices can be used alone or in various               parallel amplifier Stages, which may include combinations
combinations along with various tunable or fixed wave                   of one or more, distributed and concentrated amplifier
         Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 13 of 16


                                                     US 6,771,413 B2
                               7                                                                     8
Stages. The optical amplifiers 12 may also include remotely              In various embodiments, the fiber spans extending
pumped doped fiber or Raman amplifying fiberS 36 having                between the nodes 14 and amplifier 20 are co-pumped using
different amplification and transmission characteristics, e.g.,        a first set of one or more pump wavelengths , and are
dispersion, etc., than the transmission fiber 14. The remotely         counter-pumped using a Second Set of one or more pump
pumped amplifying fiber 36 can be pumped with exceSS                   wavelengths 2. The first and second sets of pump wave
pump power Supplied to provide Raman gain in the trans                 lengths        and 2 are selected to minimize the gain
mission fiber 14 or via a separate fiber. In addition, the             variation acroSS the Signal wavelength range as described in
optical amplifiers 20 can include lumped fiber amplifier               the incorporated references.
Stages operated in deep Saturation using pump power being                 The gain profile of the distributed amplification can be
Supplied to other stages.                                         1O   controlled in various embodiments by varying the pump
   Other optical Signal varying devices, Such attenuators,             power delivered in each of the pump wavelengths counter
filters, isolators, and equalizers can be deployed before,             pumping of a Span of fiber between amplifier locations.
between, and after various Stages of the amplifier 12 to               While the gain profile can be controlled, the noise figure of
decrease the effective loSS associated with the devices.               the amplifier 20 will tend to be higher for signal channels at
Similarly, Signal processing devices, Such as add/drop            15   Shorter wavelengths that are amplified correspondingly by
devices, routers, etc. can be included proximate the various           the shorter pump wavelengths. AS Such, the Signal to noise
amplifier Stages.                                                      ratio of the Signal channels tends to degrade more rapidly at
   Contrary to traditional optical Systems, if the amplifier           the shorter wavelength signal channels, thereby limiting the
spacing is to be increased in various embodiments of the               overall transmission distance of the Signal channels.
present invention, the Signal launch power will be decreased.             In one aspect of the present invention, it was found that
Likewise, the Signal power emerging from the optical ampli
fier Sites also will be decreased. The Signal launch power is          Selectively co-pumping the span in addition to counter
lowered to extend the distance from the transmitter 22 and             pumping the fiber span can be used to vary the noise figure
amplifier 20 at which the signal channels will achieve                 of the amplifier 20. The co-pumping thereby provides a
maximum power. The cumulative slope of the Raman gain                  means to control the noise figure profile over the Signal
and fiber attenuation versus distance will determine the          25   wavelength range, in addition to the gain profile. In these
location at which the maximum signal channel power will be             embodiments, co-pumping with optical energy in the shorter
achieved downstream of the nodes 14 and amplifiers 20.                 pump wavelengths can be used to lower the noise figure for
   The nonlinear interaction limit on Signal power and the             Shorter wavelength channels relative to longer wavelength
minimum power level required to provide a signal to noise              Signal channels, while tending to lower the effective noise
ratio to allow detection with an acceptable bit error rate             figure of amplifier for the entire Signal channel range.
define a transmission window for fiber. Employing various                 In exemplary embodiments, the counter-pumped, Second
coding techniques, Such as forward error correction “FEC,              set of pump wavelengths , can be equally or unequally
can expand the transmission window by enabling a finite                distributed across an entire pump wavelength range.
number of transmission errors to be corrected following                Whereas, the first set of pump wavelengths   may not
transmission. The number of transmission errors that can be       35   cover the entire pump wavelength range, but may be limited
corrected depends upon the particular coding Schemes used.             to one or more co-pump wavelengths in the shorter wave
Therefore, the Systems 10 can tolerate increased signal                length end of the range to control the noise figure. The
degradation resulting higher levels of nonlinear interactions          co-pumped wavelengths , also can be used to provide
and lower Signal to noise ratioS.                                      Some level of Raman amplification to the shorter Signal
   Pump Sources 12 generally include one or more optical          40   channel wavelengths and to the longer pump wavelengths
Sources, or pumps, configured to introduce optical energy, or          used to counter-pump the Signal channels. For example,
pump power, in one or more pump wavelength              bands          pump wavelengths ranging from approximately 1410–1490
into the fiber 18 to produce Raman gain in the optical Signal          nm can be used to counter-pump transmission fiber 18 to
wavelengths, or channels, W. The optical Sources are typi              provide distributed Raman amplification of Signal channels
cally Semiconductor laser diodes, the emission bandwidth          45       in the 1520–1570 nm wavelength range. One or more
and power of which is tailored to the specific system. Other           pump wavelengths in the 1410–1430 range can be used to
narrow or broadband, coherent and incoherent Sources, Such             co-pump the transmission fiber to control the amplifier noise
as optical noise Sources, fiber lasers, light emitting diodes,         figure for the Signal channels. Similarly, other Signal channel
etc. that can provide Sufficient optical energy also can be            ranges, such as 1520–1630 nm, 1300-1310, etc. can be used
used in the system 10.                                            50   to transmit Signals depending upon the attenuation of the
   As shown in FIG. 6, the introduction of pump power in               particular fiber 18 in the system 10. It will be appreciated
one wavelength/frequency band can produce Raman ampli                  that more than one wavelength ranges can be used to
fication of optical Signal channels in another wavelength/             transmit signal channels, each of which can be amplified
frequency band. In fact, the pump wavelengths          can be          using Raman amplification Supplied with pump power in a
Selected and the pump Source 12 operated to allow for             55   corresponding wavelength range.
dynamic control over the amplification, or gain, profile of               The selection of pump wavelengths used in the system 10
the Signal channels being amplified. Exemplary optical                 will depend upon the Signal channel wavelengths and the
amplifiers 20 providing for dynamic control are described in           type of fiber being used in the system 10 and the various
U.S. patent application Ser. Nos. 09/119,556 and 09/253,               nonlinear interactions between the wavelengths. For
819, which are incorporated herein by reference.                  60   example, Single frequency pumps can used to control non
   AS described in the incorporated references, the pump               linear interactions between the pump and Signal wavelengths
Source 12 within the amplifiers 20 can be configured to                and the location and intensity of mixing products in the
operate in concert with other optical amplifiers 20 in the             System 10. In the present invention, low speed dithering
System 10. For example, the optical amplifiers can include             below the Signal bit rate, e.g., <1 MHz, of the pump
pump Sources 12 to provide for distributed and/or concen          65   frequency can be used to minimize Stimulated Brillouin
trated amplification using counter-pumping and/or copump               scattering (“SBS”) interactions and avoid non-linear
Ing.                                                                   interactions, Such as four wave mixing. High Speed dithering
         Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 14 of 16


                                                       US 6,771,413 B2
                                                                                                       10
Significantly above the channel bit rate, e.g., 5x, can also be           to unsaturated regime where croSStalk is Substantially
employed, if it is only necessary to minimize SBS as in the               reduced. In this regime, co-pumped Raman amplifiers can be
prior art.                                                                used to provide additional gain in the fiber span. The walkoff
   While controlling the pump power supplied by the various               between Signal channels and the pump wavelengths also is
pump Sources 12 provides increased flexibility in controlling             affected by the dispersion difference between standard and
the gain profile of the amplifier 20, the discrete nature of the          LD fibers. The dispersion profile in LD fibers are controlled
Raman gain associated with each pump wavelength can                       by waveguide design and not material dispersion as in
introduce Some variations into the gain profile. The gain                 Standard fiber. Thus, the dispersion difference between pump
variations can accumulate, when amplifiers 20 including                   and Signals can be greater in Some LD fibers than in Standard
discrete pump wavelengths of are cascaded in the system                   fiber.
10.                                                                          In co-pumped Raman amplifiers, intensity noise in the
   In the present invention, a composite gain flattening filter           pump Sources 12 can be transferred from the pump wave
38 in combination with a plurality of Raman amplifiers to                 lengths onto the Signal channels more readily than when
collectively equalize gain variations from a desired gain                 counter-pumped. Therefore, it generally is desirable to use
profile, as shown in FIGS. 7a-7b. The composite Raman                15   pump Sources 12 that have low noise characteristics, Such as
filter can be matched to and configured to control the gain               Single frequency diodes. Also, the pump Sources 12 can
profile based on the composite pump wavelengths              of a         generally be constructed using fiber Bragg gratings in polar
plurality of Raman amplifiers. Unlike gain flattening filters             ization maintaining ("PM") fiber pigtails on diode lasers as
of the prior art, the present invention does not attempt to               discussed in the incorporated applications to control the
perform gain filtering at each amplifier. Instead, gain flat              emission wavelength range.
tening filters 38 of the present invention are designed based                In one aspect of the present invention, the positioning of
on a composite gain variation profile from a plurality of                 the Bragg grating relative to the optical Source, e.g. laser
optical amplifiers 20, thereby reducing the extent and pre                diode, can be used to control the noise Spectra of the emitted
cision of the filtering required to control the gain profile. In          optical energy. It is generally desirable to position the Bragg
addition, the composite gain flatten filters 38 allow for the        25   grating in the PM pigtail, Such that relative intensity noise
gain in the individual amplifiers 20 to be varied without                 generated by relaxation oscillations of the external cavity are
affecting the performance of the filter 20, because the                   at Sufficiently high frequencies that the noise will not be
composite gain of the amplifiers 20 is being filtered. AS Such,           imprinted on the Signal channels. For example, positioning
the performance of the filters 38 in present invention does               the Bragg grating or other external cavity device close to the
not require each amplifier 20 to be operated in a fixed mode              output facet of the cavity can reduce the noise. In addition,
to ensure proper control of the gain profile, as in the prior art.        the output facet of the laser cavity can be provided with an
   In addition, the composite gain filtering does not require             anti-reflective (“AR”) coating and/or angled to suppress
the precision of individual amplifier filtering, because there            relative intensity noise due to competition between external
are fewer devices used in the System which reduces the                    cavity modes and the internal lasing modes of the laser.
accumulation of errors. This provides additional flexibility         35   Generally, it is desirable to minimize the relative intensity
in the design of the filters 38. In fact, the gain profile of the         noise associated with the pumps, for example, less than
amplifiers 20 being filtered can be varied to accommodate                 -130 dB/Hz, to minimize the imprinting of noise onto the
variations in the gain flattening profile of the filter 38.               Signal channels.
   Periodic gain flattening also allows the amplifier 20 to be               In addition, fiber Bragg gratings or other bandwidth
operated dynamically to adjust for changes in the System             40   controlling devices can be used to control the emission
performance without being limited to maintaining a specific               wavelength range of the optical Sources, So the pump power
gain shape at each amplifier 20. For example, if a laser diode            can be efficiently combined through the pass band of WDM
fails in one of the amplifiers, it may be necessary to vary the           couplers and other WDM pass band devices. In the present
gain profiles in the other amplifiers to compensate for the               invention, the pump Source 12 in the amplifier 20 includes
failed amplifier. Thus, each of the amplifiers in an amplifier       45   WDM couplers having pass bands outside the pump wave
chain being gain flattened by the filter 38 can be operated to            length range required to provide Raman amplification to the
provide a different gain profile than during normal operation,            Signal channels being used in the System 10. For example,
but the composite gain profile at the filter 38 could be                  fused tapered WDM couplers can be cascaded to span the
maintained. AS Such, it is possible to compensate for System              desired pump wavelength range. Fiber Bragg gratings can be
changes and maintain System performance through the use              50   used to control the emission Spectra of the optical Sources to
of a composite Raman gain flattening filter 38.                           be within the pass bands of the couplers. These embodi
   A limitation of co-pumped Raman amplification is that                  ments can provide for a Scalable, non-Service interrupting
when the Signal channels are launched near maximum                        expansion of the Signal channel capacity of the System 10.
power, the pump wavelengths and the Signal wavelengths                    Pump wavelengths can be added to the pump Source 12 in
can cause interference with each other, which is referred to         55   the unused pass bands to expand the amplification range of
as croSStalk interference. In Saturated amplifiers, the Signal            the amplifier 20 and the available signal channel wavelength
channels can cause a pattern dependent depletion of the                   range during operation.
optical energy in the pump wavelengths, which can then be                    Additionally, the Raman gain achieved in the Span is
transferred to other signals. Crosstalk occurs in co-pumping              dependent upon the relative polarization of the Signal chan
Scenarios to a greater extent because the walk-off between           60   nels and the pump wavelengths. Polarization dependent gain
pump wavelengths and Signal channels is limited to the                    can by reduced or eliminated by depolarizing the pump light.
dispersion rate in the fiber. Whereas, in counter-pumped                  Linearly polarized output from these pumps can be coupled
Raman amplifiers, pump depletion generally is averaged,                   to polarization maintaining ("PM") fiber with its electric
because of the rate at which the pump wavelengths counter                 field vector polarized at 45 degrees to a polarization axis of
propagate relative to the Signal channels.                           65   the PM fiber to depolarize the output. Some higher power
   However, if the Signal channel powers are reduced                      applications require multiple pumps to be multiplexed
Sufficiently, the co-pumped Raman amplifier can transition                together, such as embodiments shown in FIG. 5. This can be
         Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 15 of 16


                                                    US 6,771,413 B2
                              11                                                                    12
done using a polarization beam splitter/combiner (“PBC)               that allows for higher signal powers than in smaller LD fiber.
24 to combine the pump wavelengths. PM fiber can be                   Second section of Smaller core fibers, Such as the LD fiber,
placed after the polarization combiner 24 to depolarize the           can be used in lower Signal power regions, Such as before
light from both pumps. When the same pump wavelengths                 receivers 24 and amplifiers 20, where the smaller core fiber
are combined using a PBC the combined power is effectively            can provide increased Raman gain efficiencies. Other fibers
depolarized. However, in the absence of a depolarizer fol             can be interleaved between the first and second fiber sections
lowing the PBC, the failure of one of the two optical sources         as may be appropriate to achieve various objectives in the
will result in a linearly polarized output from the PBC.              Systems.
   The launched signal channel power and relative maxi                   The benefits associated with other fiber types could also
mum signal channel powers at the transmitters 22 and                  be leveraged by appropriately positioning of fiber in the
amplifiers 20 can be tailored to accommodate variations in            transmission path. Hybrid fiber types could be most cost
the nonlinear interaction limits acroSS the wavelength range.         effectively deployed at the time a new fiber path is installed,
For example, in LD fibers, the dispersion profile and non             particularly in festooned and underSea Systems. In existing
linear interaction profile Strongly varies acroSS the Signal          Systems, retrofitting one or more different fibers into an
channel band. Therefore, the Signal channels can be              15
launched having varying channel powers, which can be                  existing fiber plant may not be a cost effective proposition.
compensated by varying the Raman amplification of the                 However, in fiber paths that contain multiple fiber types, it
channels accordingly. The net gain acroSS one complete Span           may be possible to interleave the existing fibers, for example
between amplifiers can be made to be flat, but the nonlinear          at junction boxes, to produce a hybrid fiber having increased
                                                                      performance.
penalties can be minimized, by varying the relative signal
channel powerS along the Span.                                           Those of ordinary skill in the art will appreciate that
   AS discussed in the incorporated applications, additional          numerous modifications and variations that can be made to
amplification may be possible by co-pumping the fiber Span            Specific aspects of the present invention without departing
with pump wavelengths in the 1320-1410 nm range to                    from the Scope of the present invention. It is intended that
amplify the counter-pump wavelengths in the 1410–1490            25   the foregoing Specification and the following claims cover
nm range. AS also discussed, a doped Section of fiber, i.e.,          Such modifications and variations.
erbium, can be spliced into the Span at an appropriate                  What is claimed is:
location, which will be pumped by remnant pump energy                   1. A method of transmitting optical signals, comprising:
and provide additional amplification. However, the inclusion            transmitting optical Signals, in an optical Signal wave
of a doped fiber could limit the Signal channel wavelength                 length range, via a transmission media;
range.
   The maximum signal channel launch power in LD fibers                 amplifying the optical signals a plurality of times at a
                                                                           plurality of Separate locations to produce a composite
is Substantially lower than in Standard fiber. AS Such, it is              optical Signal gain profile, wherein amplifying includes
necessary to achieve increased levels of Raman gain to           35        counter pumping optical energy in the transmission
achieve LD fiber System performance that is comparable to                  media in a first pump wavelength range and
the performance of Standard fiber Systems. An advantage of                 co-pumping optical energy in the transmission media in
LD fiberS is that the Raman croSS Section is generally Smaller             a Second pump wavelength range to produce Raman
than Standard fiber; therefore, higher Raman gains are                     amplification of the optical Signals, and wherein
achievable for the same pump power in LD fibers. The             40        counter pumping includes producing a counter pump
improved Raman gain performance tends to offset to Some                       ing noise figure profile over the optical signal wave
extent the lower launch powers. Also, because the LD fiber                    length range corresponding to the Raman amplifica
was designed to have very low dispersion, it can reduce the                  tion; and wherein
number of dispersion compensating components and fibers                    co-pumping includes varying the counter pumping
required in the System.                                          45           noise figure profile over at least a portion of the
   It may be desirable to combine fiber types along a Span                    optical Signal wavelength range, and
between nodes and/or amplifiers to obtain the benefits                     filtering the composite optical Signal gain profile pro
asSociated with each fiber type. For example, Standard fiber                  duced by amplifying the optical Signal a plurality of
or higher dispersion fiber could be deployed as the trans                     times to produce a desired gain profile for the optical
mission fiber 18 in regions of the system in which the signal    50           Signals.
channel power is high. Such regions include the transmis                2. A method of transmitting optical signals, comprising:
sion fiber 18 following transmitters 22 and amplifiers 20 in            transmitting optical Signals, in an optical Signal wave
the system 10. The use of high dispersion fiber in high power              length range, via a transmission media;
regions allows for higher maximum signal channel powers.
   Analogously, LD fiber would be particularly useful in         55
                                                                        amplifying the optical Signals a plurality of times at a
regions where the Signal channel power is low. For example,                plurality of Separate locations to produce a composite
LD fiber can be placed before amplifiers and receivers in the              optical Signal gain profile;
System, where the Signal power is low. The inclusion of LD              filtering the composite optical Signal gain profile pro
fiber regions would Substantially decrease the Overall dis                 duced by amplifying the optical Signal a plurality of
persion in the System, which could Substantially reduce or       60        times to produce a desired gain profile for the optical
eliminate the need for DC components and fibers.                           Signals;
Additionally, the higher Raman gain achievable in LD fiber              varying individual gain produced in at least one occur
would enable more efficient pump utilization and distributed               rence of amplifying the optical signals, and
amplifier performance.                                                  maintaining a constant State of filtering the composite
   In application, a first Section extending from the trans      65        optical Signal gain profile while varying of the indi
mitters 22 and output of the amplifiers 20 could be a larger               vidual gain produced in at least one occurrence of
core fiber, Such as SMF-28-like standard transmission fiber,               amplifying the optical Signals.
        Case 6:20-cv-00484-ADA Document 1-6 Filed 06/02/20 Page 16 of 16


                                                   US 6,771,413 B2
                           13                                                                      14
3. A method of transmitting optical Signals, comprising:                7. The method of claim 1, wherein transmitting includes:
transmitting optical Signals, in an optical Signal wave                 transmitting optical Signals in transmission media having
   length range, via a transmission media;                                 a first croSS-Sectional area; and the method further
amplifying the optical Signals a plurality of times at a                   comprising:
   plurality of Separate locations to produce a composite                  receiving the optical Signals, after filtering the Signals,
   optical Signal gain profile, wherein amplifying the                       via transmission media having a Second croSS
   optical signals includes varying amplification of the                     Sectional area less than the first cross-sectional area.
   optical Signals over time; and filtering the composite               8. The method of claim 1, wherein amplifying includes:
   optical Signal gain profile produced by amplifying the               receiving optical Signals via transmission media having a
   optical Signal a plurality of times to produce a desired                first cross-sectional area; and
   gain profile for the optical Signals, wherein filtering the
   composite optical Signal gain profile includes applying              providing amplified optical Signals via transmission
   a constant filter to the composite gain profile while                  media having a Second cross-sectional area greater than
   varying amplification of the optical Signals.                           the first cross-sectional area.
                                                                 15
4. A method of transmitting optical signals, comprising:                9. The method of claim 1, wherein:
transmitting optical Signals, in an optical Signal wave                 transmitting includes transmitting optical Signals in trans
   length range, via a transmission media;                                 mission media having a first cross-sectional area; and
amplifying the optical Signals a plurality of times at a                   wherein
   plurality of Separate locations to produce a composite                  amplifying includes receiving optical Signals via trans
   optical Signal gain profile;                                              mission media having a Second croSS-Sectional area
filtering the composite optical Signal gain profile pro                      less than the first cross-sectional area.
   duced by amplifying the optical signal a plurality of                 10. The method of claim 1, wherein the desired gain
   times to produce a desired gain profile for the optical            profile is a flat gain profile.
   Signals;                                                      25      11. The method of claim 5, wherein monitoring system
monitoring changes in the gain profile produced from                  performance includes:
   filtering the composite optical Signal gain profile; and              monitoring at least one pump Source in at least one
amplifying the optical Signals differently to produce a                     amplifier;
   different composite optical Signal gain profile in                    detecting degradation in performance of at least one pump
   response to changes in the gain profile produced from                    Source; and wherein amplifying optical Signals differ
   filtering the composite optical Signal gain profile.                     ently includes:
5. A method of transmitting optical signals, comprising:                    amplifying optical Signals differently in response to
transmitting optical Signals, in an optical Signal wave                        detecting Significant degradation in performance of
   length range, via a transmission media;                       35            the at least one pump Source.
amplifying the optical Signals a plurality of times at a                 12. The method of claim 11, wherein amplifying optical
   plurality of Separate locations to produce a composite             Signals differently includes changing pump power in at least
   optical Signal gain profile;                                       one other pump Source.
filtering the composite optical Signal gain profile pro                  13. The system of claim 6, further comprising:
   duced by amplifying the optical signal a plurality of         40      a Second plurality of amplifierS optically connected to the
   times to produce a desired gain profile for the optical                  transmission media at a Second plurality of Separate
   Signals;                                                                locations between the filter and the receiver and col
monitoring System performance; and                                        lectively producing a Second composite optical Signal
amplifying the optical Signals differently to produce a                   gain profile, and
   different composite optical Signal gain profile in            45     a Second filter optically connected to the transmission
   response to changes in the System performance.                         media between the Second plurality of amplifiers and
6. An optical System, comprising:                                         the receiver, wherein the Second filter corresponds to
                                                                          the Second plurality of amplifiers and produces a Sec
optical transmission media;                                               ond desired gain profile in response to the Second
a transmitter having an optical output connected to the          50       composite optical Signal gain profile.
  transmission media;                                                   14. The system of claim 6, wherein the transmission
a plurality of amplifierS optically connected to the trans            media includes:
   mission media at a plurality of Separate locations and               transmission media having a first cross-sectional area
   collectively producing a composite optical Signal gain                 optically connected to at least one of the transmitter and
   profile, wherein at least one of the amplifiers includes      55       an output of at least one of the amplifiers, and
   a relative intensity noise controlled pump Source hav                transmission media having a Second croSS-Sectional area
   ing a band pass filter optically connected between the                 optically connected to at least one of a receiver and an
   transmission media and output of at least one pump                     input of at least one of the amplifiers, wherein the
   Source to form an external cavity;                                      Second croSS-Sectional area is Smaller than the first
a receiver optically connected to the transmission media;        60
                                                                           croSS-Sectional area.
  and                                                                   15. The system of claim 6, wherein the relative intensity
a filter optically connected to the transmission media                noise controlled pump Source includes an output facet
  between the amplifiers and the receiver, wherein the                including at least one of an anti-reflective coating and an
  filter corresponds to the plurality of amplifiers and          65
                                                                      angled output facet.
  produces a desired gain profile in response to the
  composite optical Signal gain profile.
